Citation Nr: 0430997	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  93-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1983 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened the claim 
for service connection for lumbar scoliosis, and denied it on 
the merits.  The veteran's claim is currently under the 
jurisdiction of the Regional Office in Louisville, Kentucky.

In an August 1997 decision, the Board confirmed the denial.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In July 1999, 
the parties submitted a Joint Motion for Remand.  In an order 
dated in July 1999, the Court granted the motion, and vacated 
the Board's August 1997 decision.  The case was then returned 
to the Board.

In a February 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability, and then denied 
service connection on the merits based on a finding that the 
claim was not well grounded.  The veteran appealed this 
determination to the Court and in December 2000, VA filed an 
Unopposed Motion for Remand in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  By an Order 
dated in December 2000, the Court granted the motion, vacated 
that part of the February 2000 Board decision that denied the 
reopened claim for service connection for a back disability, 
and remanded the matter to the Board.

In May 2001, the Board remanded the case to the RO for 
further development consistent with the VCAA, and it was 
returned to the Board in December 2002

The case was before the Board again in February 2003, at 
which time additional development was requested.

In August 2003, the Board again remanded the case for 
additional development, and it was returned to the Board in 
October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

A review of the veteran's claims file reveals that on VA 
examination in the June 2004 it was noted that the veteran 
had been in receipt of Social Security Administration 
Supplemental Security Income (SSI) benefits in 1970, and is 
currently in receipt of SSI benefits.  Further, the record 
contains a private medical opinion dated in December 1992 
that was addressed to the Kentucky Division of Disability 
Determination.  However, it does not appear that any attempt 
has been made to obtain a copy of such Federal or state 
disability determinations, nor a copy of the clinical records 
utilized in reaching such determinations.  Such records may 
be useful in adjudicating the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of all disability benefits 
determinations, including for SSI 
benefits from 1970, and all clinical 
records that were considered in 
adjudicating the veteran's entitlement 
to SSA disability benefits.

2.  Contact the Kentucky Division of 
Disability Determination and request a 
copy of all disability determinations 
regarding the veteran, and all medical 
records considered in conjunction with 
such determinations.  

3.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, he and 
his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



